Exhibit 4.5 OCEAN POWER TECHNOLOGIES, INC. SENIOR INDENTURE Dated as of , 20 Providing for Issuance of Senior Debt Securities in Series , as Trustee TABLE OF CONTENTS Page Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 DEFINITIONS. 1 Section 1.02 OTHER DEFINITIONS. 6 Section 1.03 INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT. 6 Section 1.04 RULES OF CONSTRUCTION. 7 Section 1.05 ACTS OF HOLDERS. 7 Section 1.06 REFERENCES TO INTEREST. 8 Article 2 THE SECURITIES. 8 Section 2.01 FORM AND DATING. 8 Section 2.02 AMOUNT UNLIMITED; ISSUABLE IN SERIES 10 Section 2.03 PAYMENT OF INTEREST 13 Section 2.04 DENOMINATIONS. 14 Section 2.05 EXECUTION AND AUTHENTICATION. 14 Section 2.06 REGISTRAR AND PAYING AGENT; APPOINTMENT OF DEPOSITARY. 15 Section 2.07 PAYING AGENT TO HOLD MONEY IN TRUST. 16 Section 2.08 HOLDER LISTS. 16 Section 2.09 TRANSFER AND EXCHANGE. 16 Section 2.10 REPLACEMENT SECURITIES. 19 Section 2.11 OUTSTANDING SECURITIES. 19 Section 2.12 TEMPORARY SECURITIES. 20 Section 2.13 PURCHASE AND CANCELLATION. 20 Section 2.14 DEFAULTED INTEREST. 21 Section 2.15 BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES. 21 Article 3 REDEMPTION AND PREPAYMENT 22 Section 3.01 APPLICABILITY OF ARTICLE. 22 Section 3.02 SELECTION OF SECURITIES TO BE REDEEMED. 22 Section 3.03 NOTICE OF REDEMPTION. 23 Section 3.04 EFFECT OF NOTICE OF REDEMPTION. 24 Section 3.05 DEPOSIT OF REDEMPTION PRICE. 24 Section 3.06 SECURITIES REDEEMED OR PURCHASED IN PART. 24 Section 3.07 MANDATORY REDEMPTION; SINKING FUND. 24 Article 4 COVENANTS 24 Section 4.01 PAYMENT OF SECURITIES. 24 Section 4.02 MAINTENANCE OF OFFICE OR AGENCY. 25 Section 4.03 REPORTING REQUIREMENT. 25 Section 4.04 COMPLIANCE CERTIFICATE. 26 Section 4.05 EXISTENCE. 26 i Article 5 SUCCESSOR COMPANY 26 Section 5.01 CONSOLIDATION, MERGER AND SALE OF ASSETS. 26 Section 5.02 SUCCESSOR PERSON SUBSTITUTED. 27 Section 5.03 OPINION OF COUNSEL TO BE GIVEN TO TRUSTEE. 27 Article 6 EVENTS OF DEFAULT 28 Section 6.01 EVENTS OF DEFAULT. 28 Section 6.02 ACCELERATION; RESCISSION AND ANNULMENT. 29 Section 6.03 ADDITIONAL INTEREST. 30 Section 6.04 PAYMENTS OF SECURITIES ON DEFAULT; SUIT THEREFOR. 31 Section 6.05 APPLICATION OF MONIES COLLECTED BY TRUSTEE. 32 Section 6.06 PROCEEDINGS BY HOLDERS. 33 Section 6.07 PROCEEDINGS BY TRUSTEE. 34 Section 6.08 REMEDIES CUMULATIVE AND CONTINUING. 34 Section 6.09 DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY MAJORITY HOLDERS. 34 Section 6.10 NOTICE OF DEFAULTS. 35 Section 6.11 STATEMENTS AS TO DEFAULTS. 35 Section 6.12 FURTHER INSTRUMENTS AND ACTS. 35 Section 6.13 UNDERTAKING TO PAY COSTS. 35 Article 7 TRUSTEE 36 Section 7.01 DUTIES OF TRUSTEE. 36 Section 7.02 RIGHTS OF TRUSTEE. 37 Section 7.03 INDIVIDUAL RIGHTS OF TRUSTEE. 37 Section 7.04 TRUSTEE’S DISCLAIMER. 37 Section 7.05 REPORTS BY TRUSTEE TO HOLDERS OF THE SECURITIES. 38 Section 7.06 COMPENSATION AND INDEMNITY. 38 Section 7.07 REPLACEMENT OF TRUSTEE. 39 Section 7.08 SUCCESSOR TRUSTEE BY MERGER, ETC. 40 Section 7.09 ELIGIBILITY; DISQUALIFICATION. 40 Section 7.10 PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY. 40 Article 8 SATISFACTION AND DISCHARGE 41 Section 8.01 SATISFACTION AND DISCHARGE OF THE INDENTURE. 41 Section 8.02 DEPOSITED MONEYS TO BE HELD IN TRUST BY TRUSTEE. 42 Section 8.03 PAYING AGENT TO REPAY MONIES HELD. 42 Section 8.04 RETURN OF UNCLAIMED MONIES. 42 Section 8.05 REINSTATEMENT. 43 Article 9 LEGAL DEFEASANCE AND COVENANT DEFEASANCE 43 Section 9.01 OPTION TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE. 43 Section 9.02 LEGAL DEFEASANCE AND DISCHARGE. 43 Section 9.03 COVENANT DEFEASANCE. 44 Section 9.04 CONDITIONS TO LEGAL OR COVENANT DEFEASANCE. 44 Section 9.05 DEPOSITED MONEY AND U.S. GOVERNMENT OBLIGATIONS TO BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS. 45 Section 9.06 REINSTATEMENT. 46 ii Article 10 SUPPLEMENTAL INDENTURES 46 Section 10.01 SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS. 46 Section 10.02 SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS. 47 Section 10.03 NOTICE OF AMENDMENT OR SUPPLEMENT. 48 Section 10.04 REVOCATION AND EFFECT OF CONSENTS. 48 Section 10.05 NOTATION ON OR EXCHANGE OF SECURITIES. 48 Section 10.06 TRUSTEE TO SIGN AMENDMENTS, ETC. 49 Article 11 MEETINGS OF HOLDERS 49 Section 11.01 PURPOSES FOR WHICH MEETING MAY BE CALLED. 49 Section 11.02 CALL, NOTICE AND PLACE OF MEETINGS. 49 Section 11.03 PERSONS ENTITLED TO VOTE AT MEETINGS. 50 Section 11.04 QUORUM; ACTION. 50 Section 11.05 DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF MEETINGS. 51 Section 11.06 COUNTING VOTES AND RECORDING ACTION OF MEETINGS. 51 Section 11.07 ARTICLE SUBJECT TO OTHER PROVISIONS. 52 Article 12 CONVERSION OF SECURITIES 52 Section 12.01 APPLICABILITY OF ARTICLE. 52 Section 12.02 EXERCISE OF CONVERSION PRIVILEGE. 52 Section 12.03 NO FRACTIONAL SHARES. 53 Section 12.04 ADJUSTMENT OF CONVERSION PRICE. 54 Section 12.05 NOTICE OF CERTAIN CORPORATE ACTIONS. 54 Section 12.06 RESERVATION OF SHARES OF COMMON STOCK. 55 Section 12.07 PAYMENT OF CERTAIN TAXES UPON CONVERSION. 55 Section 12.08 NONASSESSABILITY. 55 Section 12.09 EFFECT OF CONSOLIDATION OR MERGER ON CONVERSION PRIVILEGE. 56 Section 12.10 DUTIES OF TRUSTEE REGARDING CONVERSION. 56 Section 12.11 REPAYMENT OF CERTAIN FUNDS UPON CONVERSION. 57 Section 12.12 STOCKHOLDER RIGHTS PLAN. 57 iii Article 13 MISCELLANEOUS 57 Section 13.01 TRUST INDENTURE ACT CONTROLS. 57 Section 13.02 NOTICES. 57 Section 13.03 COMMUNICATION BY HOLDERS OF SECURITIES WITH OTHER HOLDERS OF SECURITIES. 58 Section 13.04 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT. 59 Section 13.05 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION. 59 Section 13.06 RULES BY TRUSTEE AND AGENTS. 59 Section 13.07 NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS. 59 Section 13.08 STAY, EXTENSION AND USURY LAWS. 60 Section 13.09 GOVERNING LAW. 60 Section 13.10 NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS. 60 Section 13.11 SUCCESSORS. 60 Section 13.12 SEVERABILITY. 60 Section 13.13 COUNTERPART ORIGINALS. 60 Section 13.14 TABLE OF CONTENTS, HEADINGS, ETC. 60 Section 13.15 CALCULATIONS. 61 iv Reconciliation and Tie Between the Trust Indenture Act of 1939 and Indenture dated as of , between Ocean Power Technologies, Inc. and , as Trustee TIA Section Indenture Section 310(a)(l) 310(a)(2) 310(a)(3) N/A 310(a)(4) 310(a)(5) 310(b) 7.03, 7.07, 7.09 3ll(a) 3ll(b) 312(a) 312(b) 2.08, 13.03 312(c) 2.08, 13.03 313(a) 313(b) 313(c) 7.05, 13.02 313(d) 314(a) 4.03, 4.04 314(b) N/A 314(c) 4.04, 13.05 314(d) N/A 314(e) 314(f) N/A 315(a) 315(b) 315(c) 315(d) 315(e) 316(a)(l) 316(a)(2) N/A 3 16( a) last sentence 316(b) 317(a) 6.04, 6.07 * Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of this Indenture. v INDENTURE dated as of between Ocean Power Technologies, Inc., a Delaware corporation, and , as Trustee. The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its secured or unsecured debentures, notes, bonds or other evidences of indebtedness (“ Securities ”) to be issued in one or more series as herein provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. For and in consideration of the premises and the purchase of the Securities by the Holders thereof, and intending to be legally bound, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the Holders of the Securities: Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 DEFINITIONS. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: “ Additional Interest ” has the meaning specified in Section6.03. “ Affiliate ” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise. “ Agent ” means any Registrar or Paying Agent. “ Agent Members ” has the meaning specified in Section2.15. “ Bankruptcy Law ” means Title 11, U.S. Code or any similar federal or state law for the relief of debtors. “ Board ” or “ Board of Directors ” means the Board of Directors of the Company or a committee thereof duly authorized to act for it hereunder. “ Board Resolution ” means a resolution of the Board of Directors. “ Business Day ” means any day other than a Saturday, a Sunday or a day on which the Federal Reserve Bank of New York is authorized or required by law or executive order to close or be closed. “ Capital Lease Obligation ” means, at the time any determination thereof is to be made, the amount of the liability in respect of a lease that would at such time be required to be capitalized on a balance sheet in accordance with GAAP. “ Clearstream ” means Clearstream Banking, société anonyme (or any successor securities clearing agency). “ close of business ” means 5:00 p.m. (New York City time). “ Code ” means the Internal Revenue Code of 1986, as amended. “ Common Stock ” means the common stock of the Company, par value $0.001 per share, at the date of this Indenture. “ Company ” means Ocean Power Technologies, Inc., a Delaware corporation, and any and all successors thereto. “ Corporate Trust Office ” means the address of the Trustee specified in Section13.02 hereof or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust office of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). “ Custodian ” means the Trustee, as custodian with respect to the Securities of any series (so long as such Securities constitute Global Securities), or any successor entity. “
